           Case 1:18-cv-01083-JLT Document 59 Filed 09/09/20 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA


 JOHN EDWARD MITCHELL,                            Case No. 1:18-cv-01083-JLT (PC)

                        Plaintiff,                ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM FOR TELEPHONIC
 v.                                               APPEARANCE OF JOHN EDWARD
                                                  MITCHELL, CDCR NO. H38255

 J. DOE #5, et al.,                               DATE: OCTOBER 6, 2020
                                                  TIME: 11:30 A.M.
                        Defendants.

        John Edward Mitchell, CDCR # H38255, the plaintiff in this case and a necessary
participant in a settlement conference on OCTOBER 6, 2020, is confined at Mule Creek State
Prison in Ione, California, in the custody of the Warden. To secure the inmate’s attendance, it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian of the
prison to produce the inmate for a telephonic appearance before Magistrate Judge Stanley A.
Boone, U.S. District Court, Eastern District of California, on OCTOBER 6, 2020, at 11:30 A.M.

                         ACCORDINGLY, THE COURT ORDERS:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to participate telephonically in
court proceedings before Magistrate Judge Stanley A. Boone on the date and time above, until
completion of the proceedings or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and to provide the new custodian with a copy of this writ.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Mule Creek State Prison

        WE COMMAND you to produce the inmate named above to testify telephonically
before Judge Boone on the date and time above, using telephone number (559) 499-5672,
until completion of the proceedings or as ordered by the court. The inmate’s legal
property, relevant to the above entitled case, shall accompany the inmate.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

      Dated:   September 8, 2020                         /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
